         Case 1:21-cr-00242-UNA Document 1 Filed 06/15/21 Page 1 of 6

ORIGINAL                                                             FILEDINCHAMBERS
                                                                          U.S.DC Atlanta
                                                                                    -




                                                                         JUN152U~i
                  IN THE UNITED STATES DISTRICT COURT 9y~ James N. Ha~n~ (Die k
                 FOR THE NORTHERN DISTRICT OF GEORGIA                        ierk
                                                                                ‘



                           ATLANTA DIVISION

  UNITED STATES OF AMERICA

        v.                                    Criminal Indictment
 ELIJAH ISAIAH BOYKIN AND                     No.          2 1    C R 242
 ELIJAH KEASHON BARNES


THE GRAND JURY CHARGES THAT:

                                     Count One

   Beginning on a date unknown, but at least by on or about April 4, 2020, and

continuing until on or about August 4, 2020, in the Northern District of Georgia

and elsewhere, the defendants, ELIJAH ISAIAH BOYKIN and ELIJAH KEASHON
BARNES, did knowingly and willfully combine, conspire, confederate, agree, and

have a tacit understanding with each other to violate Title 18, United States Code,
Section 922(a) (6), that is, to knowingly make false and fictitious written statements

to licensed dealers of firearms within the meaning of Chapter 44 of Title 18 of the

United States Code, in connection with the acquisition of firearms as to facts
material to the lawfulness of the sale of said firearms.

                                     Overt Acts
   In furtherance of the conspiracy and to accomplish its objectives, the
defendants, ELIJAH ISAIAH BOYKIN and ELIJAH KEASHON BARNES, committed, and

caused to be committed, at least one of the following overt acts:
         Case 1:21-cr-00242-UNA Document 1 Filed 06/15/21 Page 2 of 6




   1. On or about April 4, 2020, ELIJAH ISAIAH BOYKIN purchased two semi
automatic pistols using a credit card belonging to ELIJAH KEASHON BARNES.

   2. On or about August 3, 2020 and August 4, 2020, ELIJAH ISAIAH BOYKIN and
ELIJAH KEASHON BARNES travelled together to federally licensed firearms dealers

located in Forest Park, Georgia.

   3. On or about August 3, 2020, ELIJAH ISAIAH BOYKIN purchased eight 9mm
semi-automatic pistols from a federally licensed firearms dealer using a credit card
belonging to ELIJAH IKEASHON BARNES.

   4. On or about August 4, 2020, ELIJAH ISAIAH BOYKIN purchased two .45 caliber
semi-automatic pistols using a credit card belonging to ELIJAH KEASHON BARNES.

   All in violation of Title 18, United States Code, Section 371.

                                     Count Two

   On or about August 3, 2020, in the Northern District of Georgia, the defendants,

ELIJAH ISAIAH BOYKIN and ELIJAH KEASHON BARNES, aided and abetted by each

other, in connection with the acquisition of at least one of the following firearms

listed below, that is,

                  Firearm               Manufacturer        Model     Caliber
     Four (4) semi-automatic pistols Springfield         XDS-9        9mm
     One (1) semi-automatic pistol      TISA~            Zigana PX-9 9mm
     One (1) semi-automatic pistol      Zastava          EZ9          9mm
     One (1) semi-automatic pistol      Zastava          CZ999CS      9mm
     One (1) semi-automatic pistol      Zastava          CZ999        9mm




                                          2
         Case 1:21-cr-00242-UNA Document 1 Filed 06/15/21 Page 3 of 6




did knowingly make a false and fictitious written statement to Range, Guns and
Safes LLC, a licensed dealer of firearms within the meaning of Chapter 44 of Title

18 of the United States Code, which statement was intended and likely to deceive
Range, Guns and Safes LLC as to a fact material to the lawfulness of the sale of the
aforementioned firearm(s), in that defendant ELIJAH ISAIAH BOYKIN falsely

represented that he was the actual buyer of the firearm(s), when, in fact, as

defendant ELIJAH ISAIAH BOYKIN then and there well knew, defendant ELIJAH
KEASHON BARNES was the actual buyer of the firearm(s), all in violation of Title 18,
United States Code, Section 922(a) (6), and Section 2.

                                   Count Three

   On or about August 4, 2020, in the Northern District of Georgia, the defendants,
ELIJAH ISAIAH BOYKIN and ELIJAH KEASHON BARNES, aided and abetted by each

other, in connection with the acquisition of a firearm, that is, one (1) IWI, model

Gail Ace, 7.62 caliber semi-automatic pistol, did knowingly make        a   false and
fictitious written statement to Range, Guns and Safes LLC, a licensed dealer of

firearms within the meaning of Chapter 44 of Title 18 of the United States Code,

which statement was intended and likely to deceive Range, Guns and Safes LLC
as to a fact material to the lawfulness of the sale of the aforementioned firearm, in

that defendant ELIJAH ISAIAH BOYKIN falsely represented that he was the actual

buyer of the firearm, when, in fact, as defendant ELIJAH IsAIAH BOYKIN then and
there well knew, defendant ELIJAH KEASHON BARNES was the actual buyer of the

firearm, all in violation of Title 18, United States Code, Section 922(a)(6), and

Section 2.

                                         3
         Case 1:21-cr-00242-UNA Document 1 Filed 06/15/21 Page 4 of 6




                                     Count Four

   On or about August 4, 2020, in the Northern District of Georgia, the defendants,
ELIJAH ISAIAH BOYKIN and ELIJAH KEASHON BARNES, aided and abetted by each

other, in connection with the acquisition of at least one of the following firearms

listed below, that is,

                    Firearm               Manufacturer      Model   Caliber
        One (1) semi-automatic pistol Girsan               MC1911 .45
        One (1) semi-automatic pistol Rock Island          M1911    .45

did knowingly make a false and fictitious written statement to Forest Park Army
Navy Store, Inc., a licensed dealer of firearms within the meaning of Chapter 44 of

Title 18 of the United States Code, which statement was intended and likely to
deceive Forest Park Army Navy Store, Inc. as to a fact material to the lawfulness

of the sale of the aforementioned firearm(s), in that defendant ELIJAH ISAIAH
BOYKIN falsely represented that he was the actual buyer of the firearm(s), when, in

fact, as defendant ELIJAH ISAIAH BOYKIN then and there well knew, defendant

ELIJAH KEASHON BARNES was the actual buyer of the firearm(s), all in violation of

Title 18, United States Code, Section 922(a) (6), and Section 2.

                                     Count Five

   On or about August 4, 2020, in the Northern District of Georgia, the defendants,
ELIJAH ISAIAH BOYKIN and ELIJAH KEASHON BARNES, aided and abetted by each

other, did knowingly engage in the unlawful transfer of a firearm, in that

defendant ELIJAH ISAIAH BOYKIN, not being a licensed importer, manufacturer,
dealer, and collector of firearms within the meaning of Chapter 44 of Title 18 of the


                                          4
         Case 1:21-cr-00242-UNA Document 1 Filed 06/15/21 Page 5 of 6




United States Code, did knowingly and wi]lfuIly transfer, sell, transport, and
deliver at least one of the following firearms listed below, that is,

                  Firearm                Manufacturer        Model       Caliber
     Four (4) semi-automatic pistols Springfield          XDS-9          9mm
     One (1) semi-automatic pistol       TISAS            Zigana PX-9 9mm
     One (1) semi-automatic pistol       Zastava          EZ9            9mm
     One (1) semi-automatic pistol.      Zastava          CZ999C5        9mm
     One (1) semi-automatic pistol       Zastava          CZ999          9mm
     One (1) semi-automatic pistol       IWI              Galil Ace      7.62
     One (1) semi-automatic pistol       Girsan           MC1911         .45
     One (1) semi-automatic pistol       Rock Island      M1911          .45

to defendant ELIJAH KEASHON BARNES, who was not a licensed importer,
manufacturer, dealer, and collector of firearms within the meaning of Chapter 44

of Title 18 of the United States Code, knowing, and having reasonable cause to
believe, that defendant ELIJAH KEASHON BARNES did not then reside in the State of

Georgia, the State in which defendant ELIJAH ISAIAH BOYKIN was residing at the

time of the aforesaid transfer, sale, transport and delivery of the firearm(s), all in
violation of Title 18, United States Code, Section 922(a) (5), and Section 2.

                                Forfeiture Provision

   Upon conviction of one or more of the offenses alleged in Counts One through
Five of this Indictment, the defendants, ELIJAH IsAIAH BOYKIN and ELIJAH

KEASHON BARNES, shall forfeit to the United States, pursuant to Title 18, United

States Code, Section 924(d), and Title 28, United States Code, Section 2461(c), all
firearms and ammunition used or involved in the commission of the offense(s).

                                          5
         Case 1:21-cr-00242-UNA Document 1 Filed 06/15/21 Page 6 of 6




   If, as a result of any act or omission of the defendants, any property subject to
forfeiture:

   a. cannot be located upon the exercise of due diligence;
   b. has been transferred or sold to, or deposited with, a third person;

   c. has been placed beyond the jurisdiction of the Court;
   d. has been substantially diminished in value; or

   e. has been commingled with other property which cannot be subdivided
      without undue complexity or difficulty,

the United States intends, pursuant to Title 21, United States Code, Section 853(p)
and Title 28, United States Code, Section 2461(c), to seek forfeiture of any other

property of the defendants up to the value of the forfeitable property.


                                          A          J                       BILL



                                                    FOREPER’~ôN
KURT R. ERSKINE
 Acting United States Attorney

-~-



THEODORE S/HE1~(ZB~G
 Assistant ~7nzted States Attorney
Georgia Bar No. 718163
600 U.S. Courthouse

75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181
